~   AO 245A (Rev. 12/03) Judgment of Acguittal



                                      UNITED STATES DISTRICT COURT

      EA_S_T_E_R_N_ _ _ _ _ _ _ DISTRICT OF _ _ _ _ _ _
_______                                                N_O_R_T_H_C_A_R_O_L_IN_A_ _ _ __

           UNITED STATES OF AMERICA
                                                                        JUDGMENT OF ACQUITTAL
                               v.
                       COLBY ALLEN
                                                                        CASE NUMBER: 5:17-MJ-2015-KS




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




 Kimberly A. Swank                                US Magistrate Judge
Name of Judge                                    Title of Judge

4/30/2019
                                    Date
